Citation Nr: 1145336	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 Report of Contact reflects that the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

By way of a statement from the Veteran and medical evidence received in July 2010, as well as additional medical evidence received in October 2011, the issues of entitlement to increased ratings for the service connected knee disabilities have been raised.  As the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested that given the speculative nature of the opinion addressing the relationship between service and a back disability following the October 2009 VA examination, the case must be remanded to obtain a more definitive medical opinion.  In this regard, the opinion following the October 2009 VA examination was that the examiner could not resolve the question as to whether the Veteran's back disability was the result of service "without resorting to mere speculation."  He stated that obtaining records of treatment for the back from separation from service to 1977 (at which time the Veteran reportedly underwent back surgery) would help him to clarify the uncertainty.  In making her request for another VA examination, the Veteran's representative cited to Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  The Board is aware that, more recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's representative cited to McLendon in her request for another VA examination, and the record does contain statements from private medical professionals in May 2005, March 2006, April 2007, and May 2008 indicating a relationship between the Veteran's service and a current back disability.  

In light of the foregoing and the contentions of the Veteran's representative, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  To assist this opinion, the Board finds that attempts should be made to obtain any records of treatment for a back disability prior to the reported back surgery in 1977.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, in particular any clinical records pertaining to his back from separation from service until the reported back surgery in 1977.  Based on his response, procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records they cannot be secured, notify the Veteran and (a) identify those specific records; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Schedule the appellant for an appropriate examination for his back disability.  The claims file, to include a copy of this Remand and any additional evidence obtained as a result of the development requested above, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements (such as those rendered by the Veteran, his wife in her statement completed in March 2006, and his service comrade in a statement completed in May 2008 linking a back disability to his documented service as a grounds keeper at the Hickam Air Force Base), may be used to support a diagnosis or an assessment of etiology as related to service. 

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current back disability was caused by, or was initially manifested during, the Veteran's active service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

b.  The examiner should discuss evidence contained in the appellant's STRs, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements submitted by and on behalf of the Veteran regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so. 

3.  After the above development has been accomplished to the extent possible, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

